Order entered October 29, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00506-CV

                    FITNESS EVOLUTION, L.P., ET AL., Appellants

                                             V.

                   HEADHUNTER FITNESS, LLC, ET AL., Appellees

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-00529-2010

                                          ORDER
       Before the Court are three motions filed by appellees on October 21, 2013 and October

22, 2013 seeking an extension of time to file their respective briefs. We GRANT appellees’

motions. Appellees shall file their respective briefs on or before Monday December 2, 2013.


                                                    /s/   ADA BROWN
                                                          JUSTICE